TEEEAT~~ORNEY                 GENERAL
                     OF          XAS



                   June 27, 1962

Honorable H. D. Dodgen     Opinion No. WW-1366
Executive Secretary
Game and Fish Commission   Re:    Construction of Item 5
Austin, Texas                     of theappropriation to
                                  the Game and Fish
Dear Mr. Dodgen:                  Commission.
      Your request for an opinion reads as follows:
         "At a recent regular meeting of the Game
      and Fish Commission, the Commission accepted
      the option to purchase a building and portion
      of a block in downtown La Porte, Texas. The
      building to be used to house one of the five
      regional offices of the Game and Fish Commis-
      sion.
         "It was the Commission's intent to pay
      forthe aforementioned land and building out
      of Item No. 5 of the Commission's current
      Biennial Appropriation Law, being Senate Bill
      No. 1, First Called Session of the 57th Leg-
      islature.
         "Approval of the Governor, as required by
      paragraph 2, page 94 of this Act, is in our
      hands.
         "In deciding to purchase the property in
      question the Commission based its authority
      upon the provisions found in the first para-
      graph, page 164, of the above mentioned Act,
      referring specifically to the term 'capital
      outlay.'
          "For your information the Comptroller's
       expenditure classification of the particular
       purchase is No. 66.
          "There has been some oral conversation at
       the Comptroller's office as to whether or not
       Item 13, page 93 of the Game and Fish Commis-
       sion's appropriation, may be an exception to
Honorable H.D. Dodgen     Page 2    Opinion No. Ww-1366

       Item 5. We shall therefore appreciate
       your opinion as to whether the Game and
       Fish Commission may proceed with the ac-
       quisition of this property to be paid for
       as above indicated."
       Items 5 and 13 of the appropriation to the Game and
Fish Commission of the current General Appropriation Act
read as follows:
                                      "For the Years Ending
                                      h?wt 31, August 31,
                                        1962       1963
"5. Consumable supplies and materials,
     current and recurring operating
     expense (excluding travel); opera-
     tion, and maintenance of passenger
     automobiles; replacement, operation
     and maintenance of aircraft; and
     capital outlay ...................$1,283,800 1,236,800"
'13. Building purchases,construction or
     remodeling:
     a. For construction of headquarters
         buildings in Matador Wildlife
         Management Area...............   50,000     U.B.
     b. For construction of headquarters
         buildings in Big Hill Wildlife
         Management Area ..............              50,000
     C.  For constructionof various boat
         docks and storage buildings for
         berthing of Game and Fish boats   5,000      5,000
     d. For remodeling and storage build-
         ings at Texoma ...............    1,000      1,000
     e. For remodeling Marine laboratories
         at Seabrook and Rockport......                     It
                                           1,500
       The term "capital outlay" as used in Item 5 is defined
by the Legislature in the General Appropriation Act as follows:
          "The term 'capital outlay! as used in
       this Article shall mean and include items
       set out in the Comptroller of Public
       Accounts' Expenditure Classification,effec-
       tive September 1, 1959, and numbered 60 to
       69.” (Section 11, paragraph 2 of Riders
       to Article III)
       According to your request, the purchase of the build-
ing and a portion of a block in downtown La Porte, Texas, is
included in the Comptroller of Public Accounts' Expenditure
Honorable H.D. Dodgen    Page 3    Opinion No. ~~-1366


Classification No. 66. Therefore, this particular expen-
diture is included in Item 5.
       Following the appropriation to the Game and Fish
Commission is contained the following rider:
         "None of the funds appropriated above
      to the 'Gameand Fish Commission may be ex-
      pended forkthe purchase of land unless such
      land has been surveyed so as to determine
      that the acreage involved reasonably and
      closely approximates the acreage supposedly
      involved. Land will not be purchased with-
      out prior approval of the Governor after
      obtaining the advice of the Legislative
      Budget Board. None of the funds appropri-
      ated herein may be expended for the pur-
      chase of land unless such land is pur-
      chased with the condition expressed in the
      deed of conveyance that all income from
      the mineral estate from leasing, produc-
      tion and/or sale, and from pipe line rights-
      of-way purchases will be deposited to the
      General Revenue Fund."
       You state in your request that the above rider has
been complied with. It is noted that the expenditure of
Item 13 would not necessarily be involved in purchases
covered by the above quoted rider. Therefore, it is our
opinion that the appropriation contained in Item 5 for
"capital outlay" constitutes an additional appropriation
from those items contained in Item 13. You are therefore
advised that Item 5 may be expended for the purposes out-
lined in your request.


                   SUMMARY


         Item 5 of the appropriation to the Game
      and Fish Commission for "capital outlay"
      may be expended by the Game and Fish Com-
      mission for the purpose of purchasing a
Honorable H.D. Dodgen      Page 4   Opinion No. ~~-1366


       building and portion of a block in down-
       town La Porte, Texas.
                          Yours very truly,
                          WILL WILSON
                          Attorney General of Texas



                          Assistant Attorney General


                          Charles R. Lind '
                          Assistant Attorney General
JR:ms,sh
APPROVED:
OPINION COMMITTEE:
W. V. Geppert, Chairman
Fred Ward
Gordon Zuber
Bob Shannon
REVIEWED FOR THE ATTORNEY GENERAL
BY: Leonard Passmore